State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518813
________________________________

In the Matter of MOSHE CINQUE
   CANTY,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Lahtinen, McCarthy, Egan Jr. and
          Devine, JJ.

                             __________


     Moshe Cinque Canty, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner was observed passing a green object to another
inmate in the prison yard, after which the other inmate was
frisked and found to have a sharpened green toothbrush. As a
result, petitioner was charged in a misbehavior report with
violating the prison disciplinary rule prohibiting possession of
a weapon. Following a tier III disciplinary hearing, he was
found guilty as charged. The determination was affirmed in
                              -2-                  518813

relevant part upon administrative review, and this CPLR article
78 proceeding ensued.

      We confirm. Contrary to petitioner's initial assertion,
the misbehavior report advised him of the particulars regarding
his handing the weapon to the other inmate and its subsequent
recovery, and was "sufficiently detailed to enable him to prepare
an adequate defense" (Matter of Singleton v Fischer, 115 AD3d
1101, 1102 [2014], lv denied 24 NY3d 902 [2014]; see Matter of
Quezada v Fischer, 85 AD3d 1462, 1462 [2011]). Substantial
evidence, in the form of the misbehavior report, documentary
evidence and the hearing testimony of the correction officers who
observed the exchange between the inmates and recovered the item,
supports the determination (see Matter of Adams v Fischer, 116
AD3d 1269, 1270 [2014]; Matter of Jackson v Fischer, 98 AD3d 766,
767 [2012]). The conflicting testimony of petitioner and other
inmate witnesses presented a credibility issue for the Hearing
Officer to resolve (see Matter of Adams v Fischer, 116 AD3d at
1270). Petitioner's remaining arguments have been considered and
found to be unpersuasive.

      Peters, P.J., Lahtinen, McCarthy, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court